Title: To Benjamin Franklin from Richard Bache, 1 October 1782
From: Bache, Richard
To: Franklin, Benjamin


Dear & Hond: Sir
Philadelphia October 1st. 1782.
We were happy in hearing from you by the Eagle Frigate; you honored me likewise by her with an Introduction to the Prince De Broglii & Count De Segur; these Gentlemen set off immediately for Camp, but as probably they will spend the Winter here, I hope to have an opportunity of shewing them every Civility in my Power—the latter strikes me, as a very amiable young Gentleman.
You request to know Ben’s age, he was thirteen last 12th. August— I am afraid the disturbances at Geneva will prevent for some time his progress in his Studies, I find by his Letters, he is quite the Frenchman, but I flatter myself he will soon recover his English.
In looking over some of your papers I find a Note from William Pritchard, who went to Canada with you, for ten Guineas, he is now married & settled here, upon my applying to him, he did not at first recollect that he had given any such Note, but afterwards said he did recollect it, & that he had paid you the Money, but that he had no receipt to shew— I should be glad to know whither you remember its being paid.
I am informed your Friends I-z—d & L— continue their old game of trumping up charges & insinuations against you, they never can forgive your being such a Favorite at the Court of France—they may grin—but I trust they cannot bite.
Sally and the Children are perfectly well, Debby, a sweet little Girl, is a year old this day, her Mother has just weaned her—You have our joint Love & Duty, we beg also to be remembered to Ben.
I am ever Dear Sir Your affectionate son
Rich: Bache
Dr. Franklin
 
Addressed: His Excellency / Doctor Franklin / Passy.
